ANDERSON, J.
While I concur in the conclusion reached by the majority that some of the counts ivere not subject to the grounds of demurrer interposed therein, I do not wish to be understood as extending subdivision 5 of the employer’s liability act any further than it was extended in the Griffin and Curl Cases, supra. In other words, I think the complaining servant must be a fellow servant with the one charged with the damnifying act or omisson, and, as the latter is charged with being an employe in and about a railroad, the former must of necessity have been engaged in the discharge of some duty in and about the same general or common business in order to be a fellow servant with the latter. If he was not he cannot be a fellow servant. The fact that they have the same common master does not constitute them fellow servants, as it must appear that their duties are in and about the same common or general business, and, unless such is the case, there is no field of operation for and no need of subdivision 5, and the injured servant would doubtless have his remedy under the common law. Independent of the statute,, one Avho was injured through the misconduct of one other than a fellow servant had his recourse, and the *266statute was intended to modify the rigor of the common law in favor of one who was injured by a fellow servant. If they are not fellow servants, there is no need for the statute, and it does not and cannot apply. In order to invoke the statute, the plaintiff’s intestate must have been a fellow servant with the one causing the death or injury. If the derelict servant is employed in and about the business of operating a railroad, how can the injured or complaining servant be his fellow servant, unless his duties also required him to be connected in some manner in and about the operation of a railroad? Here we have a case charging the dereliction to one engaged in and about a railroad, yet in some of the counts describing the plaintiff’s intestate as a carpenter engaged in and about the defendant’s plant. Could it be seriously contended that a carpenter employed to build or work upon houses and buildings situated upon defendant’s premises, and which was a part of its plant, was a fellow servant with á person working on a railroad of the same defendant, simply because defendant operated said railroad in connection with its plant? I think not. Can it be seriously contended that, if the defendant used mules and horses or oxen in connection with its plant and a railroad as well, the man who fed, watered, or drove the stock would be a fellow servant with the one who fired or operated the engine upon the railroad track? Subdivision 5, if extended to a carpenter or blacksmith, unless his duties in some way required him to work in and about the railroad, could as well apply to the hostler or gardener. It is true, some of the counts in the case at bar made it the duty of plaintiff’s intestate to work upon trestles on defendant’s railroad, and while there he would doubtless have been a fellow servant with the trainmen and other employes of the railroad; but there are other counts which *267do not charge him with any duties in and about a railroad. To disturb the holding in the Griffin case, supra, would, in effect, extend subdivision 5 to servants of the same master notwithstanding their respective duties would be disassociated from those of the others. It would make the railroad operatives fellow servants with the men who worked in the mine of the same master as well as those who built and repaired his houses, fed his mules and horses, drove his oxen, and cooked his breakfast.
All that was decided in the Griffin Case was that counts 5 and 6 were within subdivision 5, inasmuch as they averred that the plaintiff’s intestate was killed while in the discharge of his duty in loading a car upon the defendant’s railroad, and that counts 9 and 11 were not within said subdivision, as they merely stated that the intestate was engaged in the discharge of his duty in and about the defendant’s plant and did not make it his duty to be engaged in and about a railroad. A careful reading of the counts^ as Avell as what is said in the opinion in reference thereto, is earnestly invited. It Avas not insisted or considered as to whether or not counts 9 and 11 were or were not good under the common law.
I do not object to the criticism of the Griffin Case, in so far as it may quote approvingly from Mr. Beno and the IoAva case as to the constitutionality of the law, if not limited to railroad employes. It could have been Avell omitted from the opinion and was merely arguendo. The constitutionality of the act was not questioned in the Griffin Case, and the only question that should have been considered, and which was really decided, was whether or not counts 5, 6, 9, and 11 were good under subdivision 5. It was held that 5 and 6 were good, and that 9 and 11 were not, as they did not shoAV that the *268plaintiff’s intestate was killed or injured while in the discharge of any duty in and about a railroad. The said quotations can easily be eliminated from the opinion, and the result will be the same. On the other hand, extend subdivision 5 any further than it was extended in the Griffin Case, and the fellow-servant doctrine will be made to embrace all' servants of a. common master, whether there is or is not any identity or community of work or duty. The Griffin Case simply holds that, as the negligence charged was to defendant’s servants upon a railroad, in order for the plaintiff to sue under subdivision 5, his intestate must have been a fellow servant with the ones charged with the damnifying act or omission, and must therefore have been killed or injured while in the discharge of some duty in and about a railroad. If not so engaged or employed, he was not a fellow servant with the derelict one and could not come within the influence of subdivision 5.
I concur in the conclusion and in the opinion in so far as it may question the soundness of the quotation in the Griffin Case; but, if it modifies, in the slightest, the real holding in said case, I dissent.